DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-3 each recites the steps “preparing a caries afflicted tooth for restorative filling” and 5””applying light curable restorative filling to the tooth”, which were not described in the specification, and therefore are deemed as lacking support from the specification. 




Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claim 1 is  rejected under pre-AIA  35 U.S.C. 102(b)a as being anticipated by Hayman et al. (2008/0032252).
Regarding claim 1, Hayman et al. discloses a method of tooth restoration (paragraph [0007]), the method comprising: a first step of preparing a caries afflicted tooth for restorative filling (“dental cavity preparations”);  5a second step of applying light curable restorative filling to the tooth (light-curable compounds… are placed within the dental cavity preparations or onto dental surfaces”); and, a third step of utilizing a curing light 105 (Fig. 5)to cure the restorative filling (“…are cured when exposed to light from a dental curing light device”- paragraph [0007]).  Note that Hayman et al. discloses the curing light 105 having plurality of light sources 235 positioned at an angle relative to each other (Fig. 5).  Therefore the curing light 105 emits light onto the tooth and restorative filling from a plurality of different directions since there are a plurality of light sources 235 positioned from different directions. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayman et al. (2008/0032252) over Osterwalder (2005/0202363). 
Regarding claims 2-3, Hayman et al. discloses the invention substantially as claimed as detailed above with respect to claim 1.  
Particularly to claim 2, Hayman et al. fails to disclose the curing light comprising a housing having a first, second, and third facets, as claimed.  Osterwalder discloses a curing light (Fig. 4) comprising:  a housing sized and configured for placement over the tooth;  15a first facet (base of arch channel positioned within the housing having a first LED 18 mounted thereon, said first facet configured to face a crown of the tooth when the housing is placed over the tooth (Fig. 4); a second facet 36 positioned within the housing having a second LED 18 mounted thereon, said second facet configured to face a first exposed side of the 20tooth when the housing is placed over the tooth; and a third facet 36 positioned within the housing having a third LED 18 mounted thereon, said third facet configured to face a second exposed side of the tooth when the housing is placed over the tooth, said second exposed side of the tooth being opposite of said first exposed side.  Osterwalder discloses emitting light onto the tooth and the restorative filling from each facet of the curing light (Fig. 4; paragraphs 34, 69).  It would have been obvious to one having ordinary skill in the art before the invention to modify Hayman et al. by utilizing the curing light Fig. 4 of Osterwalder in order to provide curing light source from 3 directions  (Osterwalder: “curing light source from three sides” paragraphs 45, 69) .  
Particularly to claim 3, Hayman et al. fails to disclose the emitted light passing through at 4/6least a portion of tooth structure before it reaches the restorative filling and cures said filling.  Osterwalder discloses the curing light with energy irradiation effective for penetration of bone structure (“energy irradiation sources… effective for penetration of bone structure” paragraph 19; “ short cure-time and an irradiation which is capable to penetrate deep into the material to be activated” paragraph 15).  It would have been obvious to one having ordinary skill in the art before the invention to modify Hayman et al.’s curing light to have the energy irradiation that is effective to penetrate deep into the bone structure and the material in order to achieve efficient curing and shorten the curing time as taught by Osterwawlder. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hao D. Mai whose telephone number is (571) 270-3002.  The examiner can normally be reached on Monday-Friday 8:00AM – 4:30PM.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772